Case 4:20-cv-00896-ALM-KPJ Document 28-1 Filed 02/03/21 Page 1 of 4 PageID #: 551




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION


   MICHAEL MOATES,

                          Plaintiff,

            v.

   FACEBOOK, INC.,                         Case No. 4:20-CV-00896-ALM-KPJ

                          Defendant.




                        DECLARATION OF JENNY PRICER




  1641646
Case 4:20-cv-00896-ALM-KPJ Document 28-1 Filed 02/03/21 Page 2 of 4 PageID #: 552




            I, Jenny Pricer, of full age, hereby declare as follows:

            1.     For the above-captioned matter, I submit this declaration in support of Defendant

  Facebook, Inc.’s Motion to Dismiss and Motion to Transfer. I have personal knowledge of the

  facts set forth herein unless otherwise noted, and if called to testify as a witness thereto, I could

  do so competently under oath.

            2.     I am an eDiscovery/Litigation Case Manager in the Legal Department at

  Facebook. My duties and responsibilities in this role include managing litigation matters

  involving Facebook, Inc. As part of my current role, I am regularly involved in assisting to

  collect evidence about aspects of services across the company’s platforms, and have become

  familiar with the way in which the services have been delivered over time.

            3.     Facebook is headquartered in Menlo Park, San Mateo County, California.

            4.     Individuals using Facebook services can create and share a variety of content with

  others. They can create personal profiles to share their opinions, ideas, photos, videos, and other

  activities. They can also create pages that feature entities, brands, businesses, or causes, and they

  may run advertisements on the Facebook platform.

            5.     I understand that as part of the user-registration process in 2014 and through the

  present, any person who registers for, uses, and continues to use a Facebook account is required

  to acknowledge that they have read and agreed to Facebook’s terms. These terms are made

  available via a bright-blue, underlined hyperlink and are available online on Facebook’s website.

  These terms have variously been referred to as Facebook’s “Terms of Use,” “Statement of Rights

  and Responsibilities,” and “Terms of Service,” through time.

            6.     The Terms require a user to acknowledge that, by continuing to use Facebook’s

  services, the user assents to modifications to those terms posted on the Facebook website.



                                                      1

  1641646
Case 4:20-cv-00896-ALM-KPJ Document 28-1 Filed 02/03/21 Page 3 of 4 PageID #: 553




            7.    Each version of the Terms of Service from 2014 until the present reserved

  Facebook’s right to remove user content or revoke users’ access to Facebook at Facebook’s sole

  discretion.

            8.    Each version of the Terms of Service from 2014 until the present contained a

  forum-selection clause specifying any claim arising out of or relating to Facebook’s Terms of

  Service will be resolved exclusively in the U.S. District Court for the Northern District of

  California or a state court located in San Mateo County, California.

            9.    Each version of the Terms of Service from 2014 until the present specified that

  any claim arising out of or relating to Facebook’s Terms of Service will be governed by

  California law, without regard to conflict of law provisions.

            10.   Plaintiff Michael Moates created a Facebook account on July 13, 2014. Attached

  hereto as Exhibit A is a true and correct copy of the November 15, 2013 Terms of Service that

  was in effect in July 2014, as maintained in Facebook’s records.

            11.   Plaintiff Michael Moates created another Facebook account on February 6, 2017.

  Attached hereto as Exhibit B is a true and correct copy of the January 30, 2015 Terms of Service

  that was in effect in February 2017, as maintained in Facebook’s records.

  //

  //

  //

  //

  //




                                                   2

  1641646
Case 4:20-cv-00896-ALM-KPJ Document 28-1 Filed 02/03/21 Page 4 of 4 PageID #: 554




            12.    Attached hereto as Exhibit C is a true and correct copy of the October 1, 2020

  Terms of Service that was in effect as of October 20, 2020, the date Plaintiff alleges that

  Facebook disabled his accounts.

            I declare under penalty of perjury that the foregoing is true and correct. Executed this 3rd

  day in February 2021 in Menlo Park, California.



  Dated: February 3, 2021

                                               By:    /s/ Jenny Pricer
                                                      Jenny Pricer




                                                     3

  1641646
